                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NEW YORK


 STEVEN B. BARGER, an individual                 Case No. 1:17-cv-4869-FB-LB

                   Plaintiff
                                              NOTICE OF APPEAL
                   v.

 FIRST DATA CORPORATION et al.

                   Defendants.


                                    NOTICE OF APPEAL

       Notice is hereby given that Steven B. Barger, Plaintiff, in the above-named case, hereby

appeals to the United States Court of Appeals for the Second Circuit from the Judgment [ECF

No. 133] entered in this action on September 26, 2019. A motion pursuant to Rule 59 seeking a

new trial was filed by Plaintiff in this case on October 22, 2019 [ECF No. 138] and remains

undecided.


DATED:        October 27, 2019
                                            Respectfully Submitted,

                                            THE LAW OFFICE OF SHAWN SHEARER, P.C.

                                            ____/s/ Shawn Shearer_____________
                                            SHAWN SHEARER
                                            The Law Office of Shawn Shearer, P.C.
                                            3839 McKinney Avenue, Suite 155-254
                                            Dallas, Texas 75204
                                            Telephone (972) 803-4499
                                            shawn@shearerlaw.pro
                                            Attorneys for Plaintiff
                                            Steven B. Barger
